Citation Nr: 1506258	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  12-28 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD) or other mental condition to include major depressive disorder or bipolar disorder.  

2.  Entitlement to service connection for degenerative disc disease of the cervical spine.  

3.  Entitlement to service connection for thoracic spine fractures (claimed as a lower spine injury).

4.  Entitlement to service connection for a left shoulder disability, to include a torn rotator cuff.  

5.  Entitlement to service connection for a right shoulder disability, to include a torn rotator cuff.  

6.  Entitlement to service connection for broken ribs.  

7.  Entitlement to service connection for a left knee condition.  
REPRESENTATION

Appellant represented by:	Barbara J. Cook, Esq.


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from May 1978 to May 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, denying the claims currently on appeal.  


FINDINGS OF FACT

1.  The Veteran does not suffer from a psychiatric disorder, to include PTSD, major depressive disorder or bipolar disorder that manifested during, or as a result of active military service.  

2.  The Veteran's degenerative disc disease of the cervical spine did not manifest during, or as a result of, active military service.  

3.  The Veteran's thoracic spine fracture preexisted military service and it was not aggravated as a result of active military service.  

4.  The Veteran's left shoulder disability did not manifest during, or as a result of, active military service.  

5.  The Veteran does not suffer from a right shoulder disability that manifested during, or as a result of, active military service.  

6.  The Veteran does not suffer from any disability associated with broken ribs.

7.  The Veteran does not suffer from a left knee condition that manifested during, or as a result of, active military service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a psychiatric disorder, to include PTSD, major depressive disorder or bipolar disorder, have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) (2014).  

2.  The criteria for establishing entitlement to service connection for degenerative disc disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).  

3.  The criteria for establishing entitlement to service connection for thoracic spine fractures (claimed as a lower spine injury) have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).  

4.  The criteria for establishing entitlement to service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).  

5.  The criteria for establishing entitlement to service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).  

6.  The criteria for establishing entitlement to service connection for broken ribs have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).  

7.  The criteria for establishing entitlement to service connection for a left knee condition have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter sent to the Veteran in May 2009 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  He was also notified as to how VA determines the appropriate effective date and disability evaluation.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records and personnel records.  Also, the Veteran received VA medical examinations in June 2012 and July 2012, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as osteoarthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2014).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2014).  

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

PTSD

The Veteran contends that he is entitled to service connection for a psychiatric disorder, to include PTSD, major depressive disorder or bipolar disorder.  However, the preponderance of the evidence of record reflects that he does not currently suffer from any psychiatric disorder that manifested during, or as a result of, active military service.  As such, service connection is not warranted.  

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke ... in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128 at 140-41.  

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).  

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a determination that the veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

Just because a physician or other health professional accepted appellant's description of his service experiences as credible and diagnosed appellant as suffering from PTSD does not mean the Board is required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

Finally, the fact that a veteran, who had a noncombatant military occupational specialty, was stationed with a unit that was present while enemy attacks occurred would strongly suggest that he was, in fact, exposed to such attacks.  Pentecost v. Principi, 16 Vet. App. 124 (2002) (base subjected to rocket attacks during time that veteran was stationed at the base).  In other words, the veteran's presence with the unit at the time such attacks occurred corroborates his statement that he experienced such attacks personally.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

The regulations pertaining to PTSD were amended, and 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that:  (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.

In the present case, the Veteran has asserted a number of stressors, including that he was raped by a woman in his sleep.  This reported stressor has not been verified.  He also noted a motor vehicle accident.  The Veteran was afforded a VA examination in June 2012.  The Veteran was noted to have diagnoses of PTSD, bipolar disorder, polysubstance dependence in sustained and full remission and narcissistic traits.  Despite the Veteran's reported stressors and the examiner concluding that the Veteran met the full criteria for a diagnosis of PTSD, the examiner opined that the Veteran's PTSD was less likely as not caused by or a result of his in-service stressors.  The Veteran's in-service stressor was not related to a fear of hostile military or terrorist activity.  He also described a one year period of being sexually abused by a priest and records indicated that this was in fact a two year period.  He indicated that this affected him psychologically at the time.  Records also revealed a year of sexual abuse when the Veteran was five years old and a history of consistent physical abuse by his father.  While it was credible to assume that the Veteran's military trauma impacted him, it was the examiner's opinion that this incident alone caused his PTSD.  

It was also less likely than not that the Veteran's bipolar disorder was caused by or a result of his military experience given that there was no evidence he was experiencing or treated for bipolar disorder during his military service or within one year of discharge.  He also reported a family history of mental illness and bipolar disorder has a high heritability rate.  His history of polysubstance abuse also was deemed to not be caused by or secondary to the Veteran's military experience, given that treatment notes document a history of drug and alcohol abuse prior to the military.  

An addendum to the above examination was provided in July 2012.  The examiner clarified that an error was made in asserting that "[i]t was credible to assume that his military trauma impacted him, but it is my medical opinion this incident alone caused his PTSD when records show a long history of childhood physical and sexual trauma."  Rather, this should have read, "[i]t is credible to assume that his military trauma impacted him, but it is my medical opinion this incident alone did not cause his PTSD when records show a long history of childhood physical and sexual trauma."  The examiner also addressed the statement of Dr. F, which suggested that the in-service events exacerbated the Veteran's previous anxiety and mood disorders.  According to the examiner, this was not the case.  While previously stating that the Veteran's in-service experiences impacted him, this was not equivalent to saying that it exacerbated or aggravated his condition.  Rather, it was intended to acknowledge that the in-service events may have been difficult for the Veteran but not to a significant degree enough to suggest aggravation.  This was based on a comparison of the Veteran's pre and post levels of social and occupational functioning.  

The preponderance of the evidence demonstrates that service connection for a psychiatric disability, to include PTSD, is not warranted.  While a July 2010 VA treatment note prepared by a Dr. F suggests that the Veteran's PTSD and depression are related to military sexual trauma and a motor vehicle accident, the VA examiner explained that the Veteran's symptoms were in fact related to his premilitary abuse.  This was not considered by Dr. F in July 2010.  While the Veteran himself may believe that his psychiatric conditions are related to military service, the record contains no evidence to demonstrate that the Veteran is competent to provide such an opinion.  Lay statements of record also note some recollection of an incident involving sexual abuse.  However, these statements fail to demonstrate that any current psychiatric disorder is in fact related to military service.  The VA examiner concluded on two occasions that the Veteran's psychiatric disorders were neither caused by nor worsened by his military experiences.  As such, service connection cannot be established.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a psychiatric disorder, to include PTSD, major depressive disorder or bipolar disorder, must be denied.



Cervical Spine

The Veteran contends that he is entitled to service connection for a cervical spine disability.  However, the record does not reflect that he suffers from any current cervical spine disability that manifested during, or as a result of, active military service.  As such, service connection cannot be established.  

The Veteran's service treatment records fail to reflect that he suffered any cervical spine injury during his active military service.  The Veteran claims that his current neck disability is related to motor vehicle accidents during service and/or his playing of sports during service.  However, the record is devoid of any evidence suggesting that the Veteran suffered any injury to the neck during service and there is no evidence of any chronic disability of the neck upon separation.  The record does reflect that the Veteran suffered a back injury in a motorcycle accident prior to service.  A preexisting spinal injury was noted in the Veteran's enlistment examination.  

Likewise, post-service treatment records fail to reflect that the Veteran suffers from any current cervical spine disability that manifested during, or as a result of, active military service.  While the Veteran was diagnosed with osteoarthritis of the cervical spine in June 2012, there is simply no competent evidence suggesting that this is in anyway due to military service.  The Veteran was afforded a VA examination of the cervical spine in June 2012.  It was noted that the Veteran was diagnosed with osteoarthritis of the cervical spine in June 2012.  The Veteran reported that he was sure his in-service motor vehicle accidents and playing sports in service caused this condition.  It was further noted that the Veteran was never examined for neck pain in service.  However, upon examination and after reviewing the record, the examiner opined that the Veteran's claimed cervical spine condition was not related to or incurred by motor vehicle accidents that occurred in service.  

The Board recognizes that the above examiner failed to provide sufficient rationale.  Nonetheless, a remand is not needed in this case.  Nonetheless, a remand for further examination is not warranted.  The record presently contains no competent evidence of an in-service cervical spine injury.  To remand would be of no value as there is no evidence of an in-service injury.  The Board acknowledges that the Veteran's attorney has argued that arthritis is a "progressive disorder."  However, this fact on its own, without evidence of any in-service injury to the cervical spine, fails to reflect any connection to military service.  

The Board has also considered the Veteran's lay assertions that his cervical spine disability is related to military service.  However, VA has received no evidence to suggest that the Veteran has the requisite training or expertise to relate a current cervical spine disability to events that occurred several decades earlier.  As such, the Veteran's lay assertions fail to reflect that service connection for a cervical spine disability is warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a cervical spine disability must be denied.

Thoracic Spine Fractures

The Veteran also contends that he is entitled to service connection for thoracic spine fractures.  However, the evidence again fails to reflect that the Veteran suffered any such injury during his military service.  Rather, he suffered a compression fracture prior to military service in June 1978.  There is no evidence that this injury was aggravated by military service.  As such, service connection cannot be established.  

The Veteran's service treatment records reflect that the Veteran had a preexisting spine disability upon enlistment.  A June 1976 private treatment record reflects that the Veteran was involved in a motor vehicle accident and suffered a compression fracture to discs 8 and 9.  He was subsequently fitted with a back brace.  The Veteran also noted in his report of medical history upon enlistment that he had previously suffered from a broken back and the enlistment examination report clearly notes a previous fracture to discs 8 and 9.  There is no evidence of record to suggest that this previously existing condition was permanently aggravated as a result of military service.  

Likewise, post-service medical records fail to reflect that the Veteran's previously existing thoracic spine fractures were in any way aggravated as a result of military service.  The Veteran was afforded a VA examination of the spine in June 2012.  It was noted that the Veteran suffered a fracture to the thoracic spine in June 1976.  He had also been diagnosed with degenerative disc disease in June 2012.  The Veteran reported that he injured his back in 1976 in a motorcycle accident at the age of 15.  He reported fracturing a couple of vertebrae.  He indicated that he was threatened with separation during basic training because of the injury.  The Veteran further noted that he began to experience back pain in approximately 1978 and that he noticed this pain while playing flag football.  He claimed that he participated in all sports prior to the development of his left knee injury and that some of his jobs required lifting up to 150 pounds.  Upon examining the Veteran and reviewing the evidence of record, the examiner opined that the Veteran's claimed thoracic spine fracture was not related to or incurred in service as a result of a motor vehicle accident.  

The preponderance of the above evidence demonstrates that service connection for a thoracic spine fracture is not warranted.  A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304; VAOPGCPREC 3-2003.  

In VAOGCPREC 3-2003, the VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).  

In sum, the law as interpreted under Cotant, 17 Vet. App. at 116 and VAOPGCPREC 3-2003 mandates that, to rebut the presumption of sound condition upon entry into service under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner, 370 F.3d at 1096.  In the present case, the Veteran was noted to suffer from a preexisting spinal disability at the time of enlistment.  The record also contains documents describing the Veteran's prior thoracic fractures.  As such, the presumption of soundness does not apply in this case.  

With that having been said, the evidence of record must then reflect that the Veteran's preexisting thoracic spine disability was aggravated as a result of military service.  The record fails to reflect that the Veteran suffered any injury to the thoracic spine during military service or that he suffered from any chronic symptomatology.  As such, there is no evidence to suggest that the Veteran's preexisting thoracic spine fractures were permanently aggravated as a result of military service.  

The Board recognizes that the Veteran believes he currently suffers from a thoracic spine disability that is related to a motor vehicle accident during military service.  However, he has provided VA with no evidence to support his contention and the current evidence of record contradicts his assertion.  Furthermore, there is nothing of record to suggest that the Veteran is competent to link a current spinal condition to events that occurred several decades earlier.  As such, service connection cannot be established.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a thoracic spine condition must be denied.

Disabilities of the Left and Right Shoulders

The Veteran also contends that he is entitled to service connection for disabilities of the left and right shoulders.  However, the record contains no evidence to suggest that the Veteran incurred a left or right shoulder injury at any time during active military service, or, that he currently suffers from a disability of either shoulder that manifested during, or as a result of, active military service.  As such, service connection for a disability of either shoulder cannot be established.  

The Veteran's service treatment records fail to reflect that he suffered any injury to either shoulder during his active military service.  There is also no evidence of treatment or complaints associated with either shoulder during military service.  As such, there is no evidence of a chronic shoulder disability during service.

Likewise, post-service treatment records fail to reflect that the Veteran suffers from a chronic disability of either shoulder that manifested during, or as a result of, active military service.  According to a June 2012 VA examination report, the Veteran suffered from osteoarthritis of the left shoulder.  A disability associated with the right shoulder was not diagnosed.  The Veteran reported that he had a damaged rotator cuff that he believed "may have" happened in a motor vehicle accident in 1982.  He stated that he could not remember specifically if he injured his shoulder while in service.  He recalled wearing a sling after the motor vehicle accident.  He also reported that he was told to ice his shoulder.  Upon examining the Veteran and reviewing the evidence of record, the examiner opined that the Veteran's alleged left shoulder condition was not related to or incurred in a motor vehicle accident in service.  An opinion regarding the right shoulder was not provided.  

The preponderance of the above evidence demonstrates that service connection is not warranted for a right or a left shoulder disability.  There is no evidence of an in-service injury and post-service evidence fails to relate any current disability to military service.  While the June 2012 VA examiner failed to provide sufficient rationale, a remand is not necessary.  Aside from the Veteran's assertion that he "may have" injured a shoulder during military service, there is no other evidence of any current shoulder disability being related to military service.  As such, the preponderance of the evidence of record is against the Veteran's claims.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The preponderance of the evidence is against the appellant's claim of entitlement to service connection for a right or left shoulder disability.  The claim must be denied.

Broken Ribs

The Veteran also contends that he is entitled to service connection for broken ribs.  However, the evidence of record fails to demonstrate that the Veteran suffered broken ribs or any chronic residual of a chest injury during, or as a result of, active military service.  As such, service connection is not warranted.  

The Veteran's service treatment records fail to reflect that he suffered from broken ribs or any chronic disability associated with the ribs during active military service.  Post-service treatment records also fail to reflect that he currently suffers from any chronic disability associated with the ribs.  According to the June 2012 VA examination report, the Veteran was diagnosed with a contusion of the chest in February 1982.  The examiner concluded that there was nothing in the evidence of record to support the Veteran's contention of broken ribs sustained while in service.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for broken ribs.  There is no evidence of this condition during active military service or any evidence of a chronic disability since the receipt of the Veteran's claim.  There must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of a chronic disability associated with the ribs, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Board recognizes that the Veteran believes he is entitled to service connection for a disability associated with broken ribs.  However, he has failed to demonstrate that he suffers from any current residuals of his alleged broken ribs.  As such, service connection simply cannot be established.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The preponderance of the evidence is against the appellant's claim of entitlement to service connection for broken ribs.  The claim must be denied.

Left Knee Condition

Finally, the Veteran contends that he is entitled to service connection for a left knee condition.  However, the record fails to reflect that the Veteran suffers from any chronic disability of the left knee that manifested during, or as a result of, active military service.  As such, service connection is not warranted.  

The Veteran's service-treatment records do not reflect that he suffered any injury to the left knee during active military service.  Post-service treatment records also fail to relate a current left knee disability to military service.  According to a December 1997 VA treatment note, the Veteran was suffering from a mild sprain of the medial collateral ligament of the right knee.  No left knee disability was diagnosed at this time.  

The Veteran underwent a VA examination of the left knee in June 2012.  He reported that he initially injured his left knee while playing flag football in 1979.  He was not examined at that time.  During the same year, he noted difficulty with the left knee while bowling and it would swell.  He also noted swelling in the knee with running.  He indicated that this swelling was chronic throughout his military career.  He also reported that he injured both of his knees in a motor vehicle accident in 1982 and another one in 1987.  He currently described constant pain in the left knee that is increased by extended walking and standing.  He reported that he was initially examined by VA in approximately 1991 and that he began medical care in approximately 1999.  The examiner reviewed the evidence of record and noted that a July 1999 note indicated a history of left knee pain.  He was subsequently provided with a left knee brace in March 2011.  The examiner concluded that the Veteran's current left knee condition was not related to or caused by a motor vehicle accident in service.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a left knee disability.  There is no medical evidence of an in-service injury associated with the left knee.  Post-service evidence also fails to relate any current left knee disability to military service.  While the Veteran himself has alleged that his left knee disability manifested as a result of military service, he has provided no evidence in support of this theory.  The record also contains no evidence to suggest that the Veteran has the requisite training or expertise to link a current knee disability to events that occurred decades earlier.  As such, the Veteran's lay assertions fail to reflect that service connection is warranted.  

Again, the Board recognizes the assertion of the Veteran's attorney that arthritis is a "progressive disorder."  However, no evidence has been offered to in anyway suggest that the Veteran's military service resulted in his left knee disability.  The mere assertion that arthritis is progressive is not evidence of causation.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a left knee disability must be denied.


ORDER

The claim of entitlement to service connection for a psychiatric disorder, to include PTSD, major depressive disorder or bipolar disorder, is denied.  

The claim of entitlement to service connection for degenerative disc disease of the cervical spine is denied.  

The claim of entitlement to service connection for thoracic spine fractures (claimed as a lower spine injury) is denied.  

The claim of entitlement to service connection for a left shoulder disability is denied.  

The claim of entitlement to service connection for a right shoulder disability is denied.  

The claim of entitlement to service connection for broken ribs is denied.  

The claim of entitlement to service connection for a left knee condition is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


